Case 1:18-cv-02185-LJL Document 273-15 Filed 04/06/20 Page 1 of 7




                     Exhibit MM
Case 1:18-cv-02185-LJL Document 273-15 Filed 04/06/20 Page 2 of 7




                                                             SVUS002444
Case 1:18-cv-02185-LJL Document 273-15 Filed 04/06/20 Page 3 of 7




                                                             SVUS002445
Case 1:18-cv-02185-LJL Document 273-15 Filed 04/06/20 Page 4 of 7




                                                             SVUS002446
Case 1:18-cv-02185-LJL Document 273-15 Filed 04/06/20 Page 5 of 7




                                                             SVUS002447
Case 1:18-cv-02185-LJL Document 273-15 Filed 04/06/20 Page 6 of 7




                                                            SVUS002448
Case 1:18-cv-02185-LJL Document 273-15 Filed 04/06/20 Page 7 of 7




                                                             SVUS002449
